Exhibit 10.2
SHARE TRANSFER AGREEMENT
This Share Transfer Agreement (the “Agreement”) is made as of June 15, 2011 by
and between:
ISRAEL HEALTHCARE VENTURES 2 LP INCORPORATED, a Guernsey limited partnership,
with offices located at 32 Habarzel st. Ramat Hachayal, Israel (the
“Transferee”); and
MEDGENESIS PARTNERS LTD., an Israeli Company (p.c. number 513054064) located at
25 Lechi St., Bnei Brak, Israel (the “Transferor”).
Whereas the Transferor own securities in TopSpin Medical, Inc. (the “Company”) a
corporation incorporated under the laws of the State of Delaware whose
securities are publicly traded on the Tel Aviv Stock Exchange Ltd. (the “TASE”);
and
 
Whereas The Transferee wishes to receive and the Transferor wishes to transfer
to Transferee part of its securities pursuant to the terms hereof.

NOW, THEREFORE, the parties (each a “Party” and collectively “Parties”) hereby
agree as follows:

1.  
Recitals & Definitions
  1.1  
The recitals and schedules to this Agreement form integral and binding parts
thereof.

  1.2  
The following terms used in this Agreement shall have the meaning ascribed to
herein:

  1.2.1  
“Common Stock” means reorganized common stock of the Company par value US $0.001
each.
    1.2.2  
“Transferred Shares” means 1,015,295 Common Stock.

2.  
The transfer of the Transferred Shares

2.1  
At the Closing (as defined below) the Transferor shall transfer to the
Transferee the Transferred Shares for no consideration, but subject to the
simultaneous closing of the share transfer agreement between the Transferee and
the Company with respect to all of its holdings in Metamorefix Ltd. for no
consideration (the “Metamorefix Shares Transfer”).

2.2  
The Transferred Shares are transferred “as-is” without any representation by
Transferor to Transferee, with respect to the Company and the Transferred
Shares, except to the following specific representations: (i) Transferor has
paid the Company the full consideration due for the Transferred Shares and there
is no debt due to the Company or anyone else with respect to the Transferred
Shares; (ii) the Transferor is the sole and exclusive owner of the Transferred
Shares, and subject to lock-up provisions under relevant legislation the
Transferred Shares are free and clear of any and all encumbrances, liens and
third parties’ rights; (iii) Transferor has not Transferred nor promised to sell
the Transferred Shares to any third party; (iv) this Agreement constitutes a
valid and legally binding obligation of the Transferor, legally enforceable
against the Transferor in accordance with its terms; and (v) Transferor has full
power and authority to transfer the Transferred Shares.

 

 



--------------------------------------------------------------------------------



 



2.3  
The Transferee confirms that it is aware of and accepts the following
restrictions with respect to the Transferred Shares:

  2.3.1  
The Transferred Shares to be received under this Agreement are being received by
Transferee for investment and not as a nominee or agent for the benefit of any
other person, and Transferee has no current intention of distributing, re-
selling or assigning Transferred Shares.

  2.3.2  
Transferee understands that the sale of the Transferred Shares have not been
registered under the Securities Act of 1933, as amended (the “1933 Act”), or
under the laws of the state of Israel nor any other jurisdiction, and that there
is no obligation to so register the Transferred Shares. Transferee understands
and agrees further that the Transferred Shares must be held indefinitely unless
they are subsequently registered under the 1933 Act or an exemption from
registration under the 1933 Act covering the sale of the Transferred Shares is
available and under the relevant Israeli Securities laws and TASE regulations.
Transferee understands that legends stating that the Transferred Shares have not
been registered under the 1933 Act and the securities laws of the state of
Israel and setting out or referring to the restrictions on transferability and
sale of the Transferred Shares will be placed on all documents evidencing the
Transferred Shares. Transferee understands and agrees further that the
certificates evidencing the Transferred Shares shall bear legends contemplated
by the 1933 Act and under requirements set out by Israeli securities laws.
Transferee is aware that the Transferred Shares are not listed for trading on
TASE and shall not be registered with the transfer agent — Hachevra LeRishumim,
until the Transferred Shares are registered pursuant to the 1933 Act and until
the needed US SEC approvals and the Israeli authorities approvals including TASE
are received. Transferee is also aware and undertakes to comply with the
restrictions on re-sale according to the Israeli Securities laws and regulations
with respect to the Transferred Shares.

  2.3.3  
Transferee is aware that: (i) investment in the Company involves a high degree
of risk, lack liquidity and substantial restrictions on transferability of
interest; and (ii) no Israeli, US Federal or any state agency has made any
finding or determination as to the fairness for investment by the public, nor
has made any recommendation or endorsement, regarding the Transferred Shares.

 

-2-



--------------------------------------------------------------------------------



 



  2.3.4  
Transferee has sufficient financial resources available to support the loss of
all or a portion of Transferee’s investment in the Company, has no need for
liquidity in the investment in the Company and is able to bear the economic risk
of the investment.

  2.3.5  
Transferee represent that he is not a U.S. Person (as such term is used under
the 1933 Act) and is sophisticated and experienced in investment matters, and,
as a result, is in a position to evaluate an investment in the Company.

  2.3.6  
Transferee has been furnished any and all materials it has requested relating to
the Company or the offering of the Transferred Shares and Transferee has been
afforded the opportunity to ask questions of the senior management and directors
of the Company to obtain any additional information necessary to verify the
accuracy of the information provided to Transferee. Transferee understands that
such material is current information about the Company and does not in any way
guarantee future performance or the completion of future proposed events
discussed in such material. Transferee, either alone or with its professional
advisors, has the capacity to protect his own interests in connection with this
transaction.

2.4  
The Transferee further represents to the Transferor that: (i) this Agreement
constitutes a valid and legally binding obligation of the Transferee, legally
enforceable against Transferee in accordance with its terms; and (ii) Transferee
has full power and authority to effect the transactions set out herein and the
financial means to do so.

2.5  
The Transferor agrees to compensate the Transferee by transfer of additional
shares of the Company if and upon one or more of the following events occurs:

2.5.1  
It is the intent of the Parties that the Transferred Shares shall represent 10%
of the outstanding share capital of the Company (not on a fully diluted basis)
post the Listing Transactions (as defined below) and therefore if post such
Listing Transactions, Transferee holds less than the intended 10%, the Parties
shall conclude additional transactions in order to compensate the Transferee
proportionally. The term “Listing Transactions” shall mean transactions in which
the Transferor is involved for the purpose of returning the Company to the main
list (ILLEGIBLE) [c21778c2177804.gif] (“Listing Transactions”).

2.5.2  
If prior to the next public offering consummated in the Company, other
shareholders of Metamorefix Ltd. conclude a more beneficial transaction (to such
shareholder) with the Transferor, concerning the sale or transfer of their
shares, then the transactions set out herein and in the Metamorefix Share
Transfer, a compensation mechanism shall be reached between the Parties.

 

-3-



--------------------------------------------------------------------------------



 



2.5.3  
The holdings of the Transferee shall not be diluted by any shares issued by the
Company to the shareholders of Metamorefix Ltd. in return for their shares in
Metamorefix, if such transaction shall take place.

2.5.4  
During a period commencing at the Closing (as defined below) and terminating
upon the earlier of (i) 12 months following the Closing; or (ii) consummation of
an M&A transaction in which Metamorefix is not the surviving entity or 100% of
the Metamorefix shares are transferred to the Company (“Protection Period”),
Transferee has the right (including immediately prior to an M&A transaction in
Metamorefix with a third party — not the Company) to transfer to Transferor all
of the Transferred Shares and any other benefit received pursuant to
Section 2.5, and Transferor together with Mr. Ascher Shmulewitz shall transfer
to Transferee all of their currently held securities in Metamorefix (i.e.
1,400,000) and shall use best efforts to cause all such personal rights (i.e.
the right to appoint a director) in the name of the Transferor or Mr. Shmulewitz
included in the Metamorefix Articles of Association to be transferred to the
name of the Transferee. For that purpose, Transferor shall refrain from
disposing of its securities in Metamorefix during the Protection Period (except
as part of said M&A).

2.6  
In addition, but without derogating from the Transferee’s representations above,
if the Company registers the Transferor’s securities, then the Transferor shall
use best efforts to cause the Company to include the Transferee’s Transferred
Shares in such registration.

It is clarified and agreed between the Parties that the protection and other
benefits granted to the Transferee pursuant to Sections 2.5 and 2.6, are made
solely between the Parties and does not obligate the Company in anyway,

2.7  
The closing date of the transfer of the Transferred Shares shall be
simultaneously with the closing of the Metamorefix Shares Transfer and when the
compliance with all legal aspects of the transfer is verified by the Parties,
mainly compliance with Israeli and US securities laws and the TASE rules and
regulations (“Closing”). If the Closing does not take place within 15 days of
the date hereof, each Party may terminate this Agreement by written notice to
the other Party and neither Party shall have any demands or claims against the
other Parties with respect to such termination.

2.8  
At the Closing the Transferor shall execute the needed transfer documentation in
order to finalize the transfer.

2.9  
The Parties shall provide notice to the Company as needed in order to notify it
in a timely manner of this Agreement and the transfer according to applicable
rules and regulations.

 

-4-



--------------------------------------------------------------------------------



 



3.  
Miscellaneous

3.1  
This Agreement constitutes the full and entire understanding and agreement
between the Parties with respect to the subject matter hereof, and any other
written or oral agreement relating to the subject matter hereof existing between
the Parties are expressly canceled. The Parties confirm that there are no voting
agreements between them and not other agreements between them concerning the
Company except as set out herein.

3.2  
Each Party shall take any and all action that may be required, including signing
on additional documentation, providing information, voting shares, in order to
fulfill the terms and intentions set forth herein.

3.3  
No delay or omission to exercise any right, power, or remedy accruing to any
Party upon any breach or default under this Agreement, shall be deemed a waiver
of any other breach or default theretofore or thereafter occurring. Any waiver,
permit, consent, or approval of any kind or character on the part of any Party
of any breach or default under this Agreement, or any waiver on the part of any
Party of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing.
All remedies, either under this Agreement or by law or otherwise afforded to any
of the Parties, shall be cumulative and not alternative.

3.4  
This Agreement shall be governed by and construed according to the laws of the
State of Israel without regard to the conflict of laws provisions thereof any
matter governed by provided, however, that any and all issues relating to US SEC
rules, would be governed by such rules and laws. The exclusive jurisdiction is
granted to the courts of Tel-Aviv, Israel. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

3.5  
All notices and other communications required or permitted hereunder to be given
to a Party to this Agreement shall be in writing and shall be deemed to have
arrived at its destination: (i) upon delivery or within 7 days of sending via
registered mail; (ii) one business day after transmission if sent via fax or
e-mail; (iii) upon delivery, if hand delivered, to the addresses listed in the
preamble to this Agreement.

3.6  
The rights and obligations of the Parties hereby may not be assigned without the
consent of the other Party. Except that the right to receive cash consideration
maybe assigned subject to providing notice to the other Party.

 

-5-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the above
date

     
ISRAEL HEALTHCARE VENTURES 2
LP INCORPORATED
  MEDGENESIS PARTNERS LTD.
 
   
By its authorized signatory
  By its authorized signatory
Name: Dr. Hadar Ron
  Name: Dr. Ascher Shmulewitz
/s/ Dr. Hadar Ron
  /s/ Dr. Ascher Shmulewitz

 

-6-